COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
IN RE: GUARDIANSHIP OF JOHN V.                                     No. 08-20-00206-CV
WALTER, AN ALLEGED                                §
INCAPACITATED PERSON,                                                Appeal from the
                                                  §
                           Appellant.                                  Probate Court
                                                  §
                                                                 of Dallas County, Texas
                                                  §
                                                                  (TC# PR-20-01181-1)

                                           O R D E R

       Pending before the Court is Appellant’s agreed motion to extend abatement on appeal. The

motion is GRANTED, and the appeal is abated until October 14, 2021, to give the parties an

opportunity to settle the dispute. NO FURTHER MOTIONS TO EXTEND ABATEMENT ON

APPEAL WILL BE CONSIDERED BY THIS COURT. If the parties are able to finalize a

settlement prior to October 14, 2021, the parties are directed to notify the Court of that fact and to

file an appropriate motion to dispose of this action.

       IT IS SO ORDERED this 14th day of September, 2021.


                                               PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.